     Case 2:06-cr-00058-JAM-EFB Document 902 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                           No. 2:06-cr-0058-JAM-EFB P
12                           Respondent,
13                 v.                                     ORDER AFTER HEARING AND FINDINGS
                                                          AND RECOMMENDATIONS
14    JAGDIP SINGH SEKHON, MANJIT
      KAUR RAI,
15
                             Movants.
16

17

18             On February 9, 2021, the parties appeared before the court for a hearing on movants’
19   motions for summary judgment. ECF Nos. 863 & 864. Counsel for both movants and the
20   government appeared via Zoom video application. Attorney Erin Radekin appeared on behalf of
21   movant Sekhon; Attorney Kresta Daly appeared on behalf of movant Rai. Assistant United States
22   Attorneys Katherine Lydon and Victoria Boesch appeared on behalf of the government. As the
23   court stated on the record, genuine disputes of material fact remain. The court previously
24   determined that material factual disputes as to the Napue and Brady claims1 must be resolved by
25   way of an evidentiary hearing. See ECF No. 671. Although movants have obtained considerable
26   discovery evidence that has been submitted on this motion, credibility issues remain that cannot
27
               1
                   See Napue v. Illinois, 360 U.S. 264 at 269 (1959) and Brady v. Maryland, 373 U.S. 83
28   (1962).
                                                          1
     Case 2:06-cr-00058-JAM-EFB Document 902 Filed 02/12/21 Page 2 of 2


 1   be resolved on summary judgment. Accordingly, it is recommended that movants’ motions for
 2   summary judgment be denied.
 3          As stated at the hearing, the parties shall meet and confer as to when and how to proceed
 4   with the evidentiary hearing in this case. Both parties shall file status reports by February 16,
 5   2021. Those status reports should include: (1) witness lists; (2) suitable dates for the hearing; (3)
 6   estimates of how many days will be necessary for the hearing; and (4) special considerations, if
 7   any, that should be accounted for in conducting the hearing on Zoom (or similar application). As
 8   discussed at the hearing, the government may also use its status report to brief its argument that
 9   the evidentiary hearing should be limited in scope. Movants may respond to those arguments
10   within fourteen days of the filing of the status report. The government may file a reply within
11   seven days of movants’ response.
12          Accordingly, it is ORDERED that the parties shall file status reports consistent with this
13   order by February 16, 2021.
14          Further, it is RECOMMENDED that movants’ motions for summary judgment, ECF Nos.
15   863 & 864, be DENIED.
16          These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
18   after being served with these findings and recommendations, any party may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
21   within the specified time may waive the right to appeal the District Court’s order. Turner v.
22   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   DATED: February 12, 2021.
24

25

26

27

28
                                                        2
